DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 7, 12 and 18.
Amended: 1, 18-19 and 20-21.
Pending: 1-21. 
IDS
Applicant’s IDS(s) submitted on 06/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
Applicant’s arguments, see page(s) 7-11, filed 06/09/2022, with respect to claim(s) 1-2 and 18-21 have been fully considered and are persuasive.  The rejection of claim(s) 1-2 and 18-21 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are HALBERT, BROWN and HE.
HALBERT discloses techniques and mechanisms to facilitate an operational mode of a memory device to prepare for a targeted refresh of a row in memory. In an embodiment, the memory device performs one or more operations while in the mode to prepare for a future command from a memory controller, the command to implement, at least in part, a targeted refresh of a row in a first bank of the memory device. Prior to such a command, the memory device services another command from the memory controller. In another embodiment, servicing the other command includes the memory device accessing a second bank of the memory device while the memory device operates in the mode, and before completion of an expected future targeted row refresh.
BROWN discloses apparatuses and methods for scheduling targeted refreshes in a memory device. Memory cells in a memory device may be volatile and may need to be periodically refreshed as part of an auto-refresh operation. In addition, certain rows may experience faster degradation, and may need to undergo targeted refresh operations, where a specific targeted refresh address is provided and refreshed. The rate at which targeted refresh operations need to occur may be based on the rate at which memory cells are accessed. The memory device may monitor accesses to a bank of the memory, and may use a count of the accesses to determine if an auto-refresh address or a targeted refresh address will be refreshed.
HE discloses methods of operating a memory device are disclosed. A method may include determining an operating temperature of a memory bank of a memory device. The method may also include adjusting at least one refresh interval for the memory bank based the operating temperature of the memory bank. Further, the method may include skipping at least one refresh of the memory bank based on at least one of the operating temperatures of the memory bank and a number of active signals received at the memory bank. A memory device and an electronic system are also described.
 
Re: Independent Claim 1 (and dependent claim(s) 2-6), there is no teaching or suggestion in the prior art of record to provide:
monitoring an active interval at which a memory bank of a memory cell array is accessed; and a mode register circuit configured to set a threshold value for performing a refresh operation, as one of a plurality of values, based on the plurality of selection control signals.

Re: Independent Claims 7 and 12 (and dependent claim(s) 8-11 and 13-17), these claims have been previously allowed. See office action dated 03/09/2022.
 
Re: Independent Claim 18 (and dependent claim(s) 19-21), there is no teaching or suggestion in the prior art of record to provide:
generate a refresh command signal based on the number of generations of an active command signal for the memory bank and [[a]] an active interval of the active command signal, wherein the memory apparatus performs a refresh operation for the memory bank, based on the refresh command signal.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov